The opinion of the court was delivered by
Mr. Justice McGowan.
In the early part of the years 1882, ’83, ’84, ’85, and ’86, Sarah C. Neal, a married woman, owning a small separate farm (75 acres), and her husband, John B Neal, holding and controlling another adjoining farm as the trustee of his children, contracted with the defendants, Bleckley, Brown & Fretwell, merchants at Anderson, by their joint notes and mortgages, executed each succeeding year in different amounts for supplies and advances for the two farms, and for other goods and merchandise needed by them. Each of these mortgages embraced the farm of Mrs. Neal, some personal property of the husband, John B. Neal, and rents of the two places, and each contained a power, delegated to the mortgagees, to sell the land upon default of payment. Various payments were made upon the successive mortgage debts in each year by proceeds of crops, but, as alleged, none of the debts were fully discharged.
In 1887, the unpaid balances amounting to a considerable sum, the defendants advertised the land of Mrs. Neal for sale under the mortgage of 1883, which represented the largest balance alleged to be still due. On Saturday preceding the day appointed for the sale, Mrs. Neal presented a complaint to his honor. Judge Fraser, who was holding court in Anderson, to enjoin the advertised sale, and asked for the usual restraining order. The judge intimating that he would refuse the order, the complaint was withdrawn, and the sale proceeded without any objection and without any attempt at revoking the power of sale contained in the mortgage. The land was sold at public auction on salesday of March, 1887, and the defendants, through a friend, were the highest and last bidders for the same, who were let into the possession and leased the same as their property.
Matters stood in this condition until 1888, when Mrs. Neal, alleging that no part of the consideration of the mortgages (specifying those of 1883 and 1885), were given for the benefit of *474her separate estate, prayed that they might be set aside as to her land, and that the sale and subsequent lease of the premises should be declared void, and demanding an account for rents and damages to shade trees, &c. The defendants denied the allegation as to the alleged want of consideration for the mortgages; alleged that plaintiff and her husband had executed similar mortgages from 1882 to 1886, both inclusive, on all of which balances still remain due, and that they had ample powers under the mortgages to sell, and praying that the complaint be dismissed, &c. All the issues of law and fact were referred to the master, W. W. Humphries, Esq., who held as a matter of fact that there were balances still due oh every one of the mortgages, without finding the precise amounts ; and consequently he sustained their validity to charge Mrs. Neal, and recommended that the complaint be dismissed. This report was heard on exceptions by his honor, Judge Izlar, who, holding that the mortgages were invalid as to the land of Mrs. Neal, overruled the master’s report and set aside the sale and purchase of the land by the defendants, and ordered an account for rents.
From this decree the defendants, Bleckley, Brown & Fretwell, appeal to this court upon the following grounds: 1. Because his honor erred in holding that the mortgage of 1888, in so far as it affected the land of the plaintiff therein mortgaged, was void; when he should have held that it was made in reference to her separate property in part, and therefore valid, and that she was estopped by the recitals in the mortgage from denying its validity. 2. Because he erred in not holding that from the course of dealing of the parties, the husband being the duly authorized agent of the wife, both in farming her lands and in purchasing and paying for supplies therefor, the defendants could not be prejudiced without express notice of the particular farm for which supplies were furnished. 3. Because he erred in not holding that the power of sale contained in the mortgage was an exercise of the power of alienation, and being unrevoked, when executed was binding upon the plaintiff. 4. Because his honor erred in finding that the mortgages of 1882, 1884, 1885, and 1886 were, or should have been, satisfied by a proper application of receipts from plaintiff’s farm for those years, when he should have held *475that the plaintiff was bound by the application of credits, as made with the assent of her husband, her agent. 5. Because he erred in not holding that the sale of plaintiff's land, if necessary, might be referred to the power of sale contained in any one or more of the unsatisfied mortgages of defendants, for the years above named, or at least that the plaintiff should be required to account for and pay the balances of said mortgage debts, or of any one of them, and especially the debt of 1882, out of said land, &c. 6. Because his honor erred in awarding rents to the plaintiff.
It will be observed that this is not the ordinary case of a creditor suing a married woman to recover a.debt against her, alleged to have been contracted by her with reference to her separate estate; but an action of the reverse character on the part of a married woman, to undo what she had already done, and to set aside a sale which had already been made under her own authority.
1 Were the notes and mortgages of 1882, ’83, ’84, ’85, and ’86, in their inception, absolutely void as to Mrs. Neal, for the lack of power as a married woman to execute them ? We do not think so. To make the matter plain, suppose that Mr. Neal had not joined his wife in the execution of the papers, but she had executed them alone with their statements and recitals — would it not, in that case, be quite certain that the mortgages would not have been void for want of power to execute them ? She was the owner of a separate tract of land, and had the right to obtain the means of farming it by giving an obligation and securing it by a mortgage of her land. This she did five successive times, extending over as many years. It is well settled that “since 1882 a married woman has full power to make any contract with reference to her separate estate, and can, by mortgage or otherwise, subject such estate to liability for the performance of such contract. As to her separate property, she has all the rights to contract that a grown up man of twenty-one years would have.” Schmidt v. Dean, 31 S. C., 498; Dial v. Agnew, 28 Id., 460; Fant v. Brown, 29 Id., 598; Greig & Matthews v. Smith, Ibid., 434; Howard v. Kitchens, 31 S. C., 490; and Law v. Lipscomb, Ibid., 504.
Could it alter the case, that the husband of Mrs. Neal, who had charge of another place and needed supplies for that, joined *476with her in the obligations and mortgages? — all the successive mortgages reciting as follows: “Whereas, the said firm (B., B. & F.) has already advanced, and has agreed to advance, us from time to time, as we may need them, agricultural supplies, cash, and provisions for ourselves, and our hands and tenants, to enable us and them to make a crop for the year,” &c. We cannot see that the joint character of this contract so affected its very existence as to make it absolutely void as to Mrs. Neal, who was a principal as well as her husband. The joint and several nature of the contract was nothing like the attempt to form a copartnership between husband and wife, as in the case of Gwynn v. Gwynn, 27 S. C., 545. The obligation being joint and several, and John B. Neal the authorized agent of his wife, no separate account was kept by the merchants, designating what advances were made for the farm of Mrs. Neal, as distinguished from those intended for the farm under the control of her husband. The mortgagees were not informed, and could not know7, that the recitals of the mortgages were misrepresentations, and Mrs. Neal is estopped from denying them.
Besides, Mr. John B. Neal was the authorized agent of his wife, and conducted most of the business for both places. He made the payments from time to time, and credits were entered by his direction or assent. Yearly statements by the book-keeper as to how the accounts stood were submitted to the Neals, and during the long progress of the business, no objection was made thereto. According to the account thus kept for a series of years, the master reported that in 1887, when the action was brought, there was a balance due on each of the mortgages —the exact amount not stated; and for the payment of these balances, the land was advertised under the power in the mortgages (specifying the one of 1883). As we understand it, Mrs. Neal does not claim that all the mortgages are paid in full, but that, being a married woman, she has the right to disregard the application of payments made by her avowed agent, with a view of limiting her liability for only such advances as can now be shown to have been actually used upon her farm. Mr. John B. Neal was the agent of his wife in this whole business, and she is bound by his acts. It is elementary “that an agent with power to conduct a business, has *477authority to do everything necessary and proper and usual in the ordinary course of that business.” See Lamar v. Wright, 31 S. C., 77.
But without going further into that matter now, from the view which the court takes we feel constrained to hold that these proceedings came too late. Five different mortgages, each being a confirmation and substantially a copy of the one preceding it, contained, among other things, the following power of attorney : “But if said proceeds be insufficient to pay off said debts with all interest, &c., then I, the said Sarah 0. Neal, do hereby give to the said Bleckley, Brown & Fretwell the right, and I do hereby authorize and empower them as mg attorneys, to sell and convey all my right, title, and interest in fee of said land hereinbefore described without process of law, first advertising the same for three weeks and selling at public outcry, on such terms as they may deem best for the interest of all parties concerned, and out of the proceeds thereof pay the costs, &c., pay the balance of the debts due them and the Wando Phosphate Company, returning the surplus, if any, to me (Mrs. Neal); at which sale they shall have the right to become the purchasers, &e., and execute title deed necessary to convey the title in fee simple to the purchaser,” &c.
None of these powers of attorney were ever revoked by Mrs. Neal, and the mortgagees advertised the land, sold it on March 9, 1887, and at that sale it was bid off by a friend for the defendants, who seem to have been let into the possession, and to have received the rents and profits. If this sale had been made under an order of court in a proceeding to foreclose the mortgages, or any one of them upon which there was a balance due, it is quite clear that the plaintiff would have been estopped from repudiating the whole proceedings and now having them set aside as illegal and void by that kind of estoppel known as ures adjudicata.” See Jennings v. Harrison, 33 S. C., 209: Crenshaw v. Julian, 26 Id., 283; and Shuford v. Shingler, 30 Id., 612. In this case there was no order of sale by the court, but there was a sale under the power of attorney of Mrs. Neal in which she expressly stipulated in advance that if the sale became necessary, it “should he without process of law.”
*478As we understand it, Mrs. Neal bad the right to convey her separate estate ; she executed to the defendants the powers of attorney before referred to, re-affirmed them from year to year, and finally, through her attorney in fact, she sold her land at public outcry to the highest bidder, and by her deed, through her attorneys, conveyed the same. There is no allegation of fraud in the sale. After the great lapse of time, the acquiescence of the plaintiff, and her sale and conveyance of the land (through her attorneys in fact), is there any principle of law or equity which would justify the court in declaring the whole proceedings void, and ordering the'hind to be delivered to Mrs. Neal, with right to recover rents and profits ? I confess I do not see why the plaintiff should not be estopped as well by the sale made with knowledge by her attorney as she would be by a sale made by the order of court or by herself. “A married Woman’s liability to be estopped by her contract is coterminous with her capacity to contract. If the contract is valid, it estops her.”
In the view the court takes, Bleckley, Brown & Fretwell are trustees under the powers of sale in the mortgages; and the plaintiff may, if so advised, have an account to ascertain the exact balances, if any, still due on the different mortgage debts.
Subject to this qualification, the judgment of this court is, that the judgment of the Circuit Court be reversed, and the cause remanded to the Circuit for such further proceedings as the parties may be advised, in accordance with the conclusions herein announced.